


110 HR 7279 IH: Seniors’ Investment Security Act of

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7279
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for a 3-year suspension of the minimum
		  distribution requirements for defined contribution plans.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors’ Investment Security Act of
			 2008.
		2.Suspension of
			 minimum distribution requirements
			(a)In
			 generalIn the case of a
			 defined contribution plan—
				(1)section 401(a)(9)
			 of the Internal Revenue Code of 1986 shall not apply during the suspension
			 period,
				(2)in
			 lieu of the calendar year specified in subparagraph (C)(i) of section 401(a)(9)
			 of such Code, the calendar year specified in such subparagraph shall be the
			 later of—
					(A)the calendar year described in such
			 subparagraph (C)(i), or
					(B)calendar year
			 2011, and
					(3)after the end of
			 the suspension period, no part of the suspension period shall be taken into
			 account for purposes of applying any time limitation in section 401(a)(9) of
			 such Code.
				(b)Suspension
			 periodFor purposes of this section, the term suspension
			 period means the period beginning on January 1, 2008, and ending on
			 December 31, 2010.
			(c)Application to
			 certain other plansThe
			 following sections shall be applied for the suspension period under rules
			 similar to the rules of subsection (a) of this section—
				(1)in the case of a
			 defined contribution plan, subsections (a) and (b) of section 403, and section
			 408 of such Code, and
				(2)in the case of an
			 eligible deferred compensation plan described in section 457(b) of such Code
			 which is maintained by an eligible employer described in section 457(e)(1)(A)
			 of such Code, section 457 of such Code.
				(d)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this section applies to any plan or annuity contract,
			 such plan or contract shall be treated as being operated in accordance with the
			 terms of the plan during the period described in paragraph (2)(B)(i).
				(2)Amendments to
			 which section applies
					(A)In
			 generalThis section shall apply to any amendment to any plan or
			 annuity contract which is made—
						(i)pursuant to this
			 section or pursuant to any regulation issued by the Secretary of the Treasury
			 to carry out this section, and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2010.
						(B)ConditionsThis
			 section shall not apply to any amendment unless—
						(i)during the
			 period—
							(I)beginning on the
			 first day of the suspension period, and
							(II)ending on the
			 date described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted), the plan or contract is operated as if such
			 plan or contract amendment were in effect, and
							(ii)such plan or
			 contract amendment applies retroactively for such period.
						(e)Effective
			 date
				(1)In
			 generalThis section shall take effect on the date of the
			 enactment of this Act.
				(2)Recontribution
			 of distributions before date of enactment
					(A)In
			 generalAny individual who
			 receives a payment or distribution during the period beginning on January 1,
			 2008, and ending on the date of the enactment of this Act from a plan to which
			 subsection (a) or (c) of this section applies may, before the end of the
			 suspension period, make one or more contributions in an aggregate amount not to
			 exceed the amount of such payments or distributions to an eligible retirement
			 plan of which such individual is a beneficiary and to which a rollover
			 contribution of such distribution could be made under section 402(c),
			 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of such Code, as the case may
			 be.
					(B)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 IRAsFor purposes of the Internal Revenue Code of 1986, if a
			 contribution is made pursuant to subparagraph (A) to an eligible retirement
			 plan other than an individual retirement plan, then the taxpayer shall, to the
			 extent of the amount of the contribution, be treated as having received such
			 payments or distributions in an eligible rollover distribution (as defined in
			 section 402(c)(4) of such Code) and as having transferred the amount to the
			 eligible retirement plan in a direct trustee to trustee transfer within 60 days
			 of the distribution.
					(C)Treatment of
			 repayments for distributions from IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to
			 subparagraph (A) to an individual retirement plan (as defined by section
			 7701(a)(37) of such Code), then, to the extent of the amount of the
			 contribution, such payments or distributions shall be treated as a distribution
			 described in section 408(d)(3) of such Code and as having been transferred to
			 the individual retirement plan in a direct trustee to trustee transfer within
			 60 days of the distribution.
					
